DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s claim amendments to overcome rejections under 35 U.S.C. § 112(b) have been considered and are persuasive. The rejections are withdrawn.
Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a) providing to a computer a set of digitized data characterizing a plurality of existing musical compositions created by human beings, the digitized data including the designation of a style associated with each such existing musical composition, the computer including a memory; b) using the computer to analyze the digitized data and corresponding style designations, including recognition of musical elements in the existing musical compositions, and creating g) based upon such comparison, providing a music index which ranks the generated musical composition along a scale that ranges from including existing musical elements found in existing music compositions and not including existing musical elements found in existing musical compositions; h) based upon such comparison, providing a novelty index which ranks the generated musical composition along a scale that ranges from being within a style associated with existing musical compositions and not being within a style associated with existing musical compositions; i) modifying the generated musical composition based upon the music index and the novelty index; j) repeating steps e) through i) until the generated musical composition produces a music index indicating that the generated musical composition includes existing musical elements found in existing musical compositions, while also producing a novelty index indicating the generated musical composition is not within a style associated with existing musical compositions.
Regarding independent claim 10, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a) a computer for receiving a set of digitized data characterizing a plurality of existing musical compositions created by human beings, the digitized data including the designation of a style associated with the computer providing a music index which ranks the generated musical composition along a scale that ranges from including existing musical elements found in existing musical compositions and not including existing musical elements found in existing musical compositions, the computer also providing a novelty index which ranks the generated musical composition along a scale that ranges from being within a style associated with existing musical compositions and not being within a style associated with existing musical compositions; f) the music generator receiving information associated with the music index and the novelty index, and being responsive thereto to generate a modified musical composition for presentation to the computer; whereby the music generator repeatedly presents modified musical compositions to the computer until a final modified musical composition presented thereby to the computer produces a music index indicating that the generated musical composition includes existing musical elements found in existing musical compositions, while also producing a novelty index indicating the generated musical composition is not within a style associated with existing musical compositions.
g) based upon such comparison, providing a music index which ranks the generated music elements along a scale that ranges from including existing musical elements and not including existing musical elements; h) based upon such comparison, providing a novelty index which ranks the generated music elements along a scale that ranges from being within a style associated with existing musical elements and not being within a style associated with existing musical elements; i) modifying the generated music elements based upon the music index and the novelty index; j) repeating steps e) through i) until the generated music elements produce a music index indicating that the generated music elements include existing musical elements, while also producing a novelty index indicating the generated music elements are not within a style associated with existing music elements.


    PNG
    media_image1.png
    518
    1024
    media_image1.png
    Greyscale

Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619